DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 21-41 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  Claims 1-20 and 42 have been previously cancelled.  
Applicant’s failure to respond to the notice of non-compliant first action interview request dated 01/21/2021 has removed this application from the first action interview program and normal examination will proceed.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or 
Claim Objections
Claims 21-31 are objected to because of the following informalities:  
Claim 21 recites “An parking system”, which should be “A parking system”.  
Claims 24-27 and 30 recite “the parking zones” and “instructions”, whereas the other claims recite “one or more parking zones” and “programming instructions”.  Consistent terms should be used for references to the same limitation.  
Claims 22-29 are dependent on claim 1, which has been deleted.  The Office is interpreting these claims as being dependent on claim 21.
Claim 30 is dependent on claim 9, which has been deleted.  The Office is interpreting these claims as being dependent on claim 29.
Claim 31 is dependent on claim 10, which has been deleted.  The Office is interpreting these claims as being dependent on claim 30.
Appropriate correction is required.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons and box outlines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 21 is directed to making a determination, which is an abstract idea that can be performed within the human mind. This judicial exception is not integrated into a practical application because the additional elements of receiving and providing data are extra-solution activity, not directly connected to the abstract idea, and are old and well-known per the MPEP section 2106.05(d).II, and the additional element of a server is merely a generic computer component upon which the abstract idea is implemented. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are old and well-known as stated above.  That is, except for merely being implemented on a generic computer component and having steps that are old, routine, and conventional, as stated above, nothing in the claims prevents the limitations from being performed within the human mind.  
Claim(s) 22-31 is(are) rejected because they depend on claim 21 and fail to cure the deficiency(ies) above.  Claims 22-31 merely add details about what information is received, how the determination is performed, etc. that do not integrate the abstract idea into a practical application or add significantly more.  
Claims 32-41 recite the method of claims 21-31 and, therefore, recite the same abstract idea without a practical application or significantly more, similar to that discussed above.  
Claim Rejections - 35 USC § 112
Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 21 recites the limitation "an estimated density" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 22-31 is(are) rejected because they depend on claim 21 and fail to cure the deficiency(ies) above.  
Claims 22 and 23 recite the limitation "a computer-readable medium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claims 22 and 23 recite the limitation "programming instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 22 recites the limitation "one or more parking zones" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claims 24-27 and 30 recite the limitation "instructions" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claims 24-27 and 30 recite the limitation "a server" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
  Claim 27 recites the limitation "estimate parking density" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 28 recites the limitation "parking density" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 30 recites the limitation "one or more parking zones" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 32 recites the limitation "an estimated density" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim(s) 33-41 is(are) rejected because they depend on claim 31 and fail to cure the deficiency(ies) above.  
Claim 33 recites the limitation "one or more parking zones" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 33 recites the limitation "a wireless network" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 34 recites the limitation "a wireless network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 38 recites the limitation "parking density" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 39 recites the limitation "parking density" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 41 recites the limitation "one or more parking zones" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28 and 32-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0196747 to Tsyrklevich.
As per claim 21, Tsyrklevich discloses an parking system (Tsyrklevich; At least the abstract), comprising:
a server having a computer-readable medium that stores programming instructions configured to cause the server to (Tsyrklevich; At least paragraph(s) 7 and figure 20):

determine an estimated density for each of one or more parking zones (Tsyrklevich; At least paragraph(s) 6; it is noted that the one or more parking zones is not related to the parking location request, as written),
provide a geographic identifier for a destination zone having an estimated density below a threshold (Tsyrklevich; At least paragraph(s) 5 and 7).
As per claim 22, Tsyrklevich discloses wherein the server further comprises a computer-readable medium that stores programming instructions that are configured to cause the server to identify one or more parking zones that are proximate to a transceiver in communication with the server via a wireless network (Tsyrklevich; At least paragraph(s) 73 and 80; parking zones proximate the current location of the vehicle, which has a transceiver in communication with the server, are identified).
As per claim 23, Tsyrklevich discloses wherein the server further comprises a computer-readable medium that stores programming instructions that are configured to cause the server to estimate a distance from a transceiver in communication with the server via a wireless network and each of the one or more parking zones (Tsyrklevich; At least paragraph(s) 73 and 80; estimated distances between each parking zone and the currently location of the vehicle are determined).
As per claim 24, Tsyrklevich discloses wherein instructions to determine the estimated densities for each of the parking zones further comprise instructions configured to cause a server to receive the estimated densities from a parking analysis system (Tsyrklevich; At least paragraph(s) 53).
As per claim 25, Tsyrklevich discloses wherein instructions to determine the estimated densities for each of the parking zones further comprise instructions configured to cause a server to receive real-time parking usage data from one or more parking service providers and use the real-time parking usage data to calculate the estimated densities (Tsyrklevich; At least paragraph(s) 35-37).
As per claim 26, Tsyrklevich discloses wherein instructions to determine the estimated densities for each of the parking zones further comprise instructions configured to cause a server to capture one or more images of the one or more parking zones and identify a number of vehicles in the one or more images (Tsyrklevich; At least paragraph(s) 36 and 40).
As per claim 27, Tsyrklevich discloses wherein instructions to determine the estimated densities for each of the parking zones further comprise instructions configured to cause a server to access a parking enforcement database, identify a number of real-time, active parking purchase transactions in each of the one or more parking zones, and estimate parking density (Tsyrklevich; At least paragraph(s) 36 and 48).
As per claim 28, Tsyrklevich discloses wherein parking density is a number of vehicles per unit area (Tsyrklevich; At least paragraph(s) 69 and 73).
As per claims 32-39, Tsyrklevich discloses the method of using the parking system of claims 21-28 (Tsyrklevich; At least paragraph(s) 8), therefore, claims 32-39 are rejected using the same citations and reasoning as applied to claims 21-28.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsyrklevich in view of U.S. Patent Application Publication 2014/0052374 to Hoch et al.
As per claims 29-31, 40, and 41, Tsyrklevich discloses wherein the parking location request comprises at least a current location (Tsyrklevich; At least paragraph(s) 72), but does not explicitly disclose 
	a next service request location.
wherein instructions to determine the estimated densities for each of the parking zones further comprise instructions configured to cause a server to identify one or more parking zones that is less than a first threshold distance from the current location  and less than a second threshold distance from the next service request location.
wherein a sum of the first threshold distance and the second threshold distance is less than an overall threshold distance.
However, the above features are taught by Hoch (Hoch; At least paragraph(s) 79, 89-91, and 95; the parking zones must be with a set threshold of the each destination and the overall route, i.e., sum of the thresholds, cannot exceed the range of .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David P. Merlino/           Primary Examiner, Art Unit 3669